968 So.2d 624 (2007)
Ricky Allen RODDY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1872.
District Court of Appeal of Florida, Second District.
October 24, 2007.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
*625 Bill McCollum, Attorney General, Tallahassee, and Anne S. Weiner, Assistant Attorney General, Tampa, for Appellee.
STRINGER, Judge.
Ricky Allen Roddy appeals his convictions and sentences for three counts of aggravated battery, one count of possession of a short-barrel shotgun, one count of armed burglary, one count of grand theft, and one count of burglary. We affirm his convictions and sentences without comment but remand for correction of the written probation orders.
After pleading no contest to all of the charges against him, Roddy was initially sentenced to 145.65 months in prison followed by five years' probation on each of the four second-degree felony convictions. These sentences were illegal because they exceeded the fifteen-year statutory maximum for second-degree felonies.
During this appeal, Roddy filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) seeking to correct these sentences. The trial court granted this motion and resentenced Roddy to 145.65 months in prison followed by 34 months' probation on each of the second-degree felony convictions. Following resentencing, the trial court entered amended judgments and sentences, but it did not enter amended orders of probation. Thus, despite the resentencing, the written probation orders still reflect the initial five-year probationary sentences.
Accordingly, we remand for correction of the written probation orders in circuit court case numbers 02-5278, 02-5279, 02-5280, and 03-182. On remand, the written probation orders shall be corrected to reflect the 34-month probationary sentences imposed at resentencing. In all other respects, we affirm.
Affirmed, but remanded with instructions.
SILBERMAN and WALLACE, JJ., Concur.